           Case 1:19-cr-00325-LY Document 64 Filed 11/10/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
     UNITED STATES OF AMERICA,                    §
             Plaintiff                            §
                                                  §
     v.                                           §               Case No. 1:19-CR-00325-LY
                                                  §
     DARNESHIA BATTLE,
                                                  §
            Defendant

          ORDER GRANTING MOTION TO AMEND CONDITIONS OF RELEASE

   Before the Court is Defendant Darneshia Battle’s Motion to Amend Conditions of Release,

filed on November 3, 2020 (Dkt. 60). The District Court referred the Motion to the undersigned

Magistrate Judge for resolution on November 5, 2020 (Dkt. 61). A hearing on the Motion was held

on November 9, 2020 (Dkt. 63).

   Defendant has been on release on conditions since April 24, 2020. See Dkt. 40. On October 15,

2020, the District Court accepted Defendant’s guilty plea and adjudged her guilty of one count of

Wire Fraud, in violation of 18 U.S.C. § 1343, and one count of Aggravated Identity Theft, in

violation of 18 U.S.C. § 1028A(a)(1). The District Court sentenced Defendant to a total term of 48

months imprisonment, pending surrender for service of sentence at the institution designated by

the Bureau of Prisons as notified by the United States Marshal. Dkt. 58.

   Defendant now seeks to modify the location condition restricting her to home detention so that

a curfew is imposed instead, providing her with a more flexible work schedule. Dkt. 60 at 1. The

Government does not oppose the Motion. Id. at 2.

   Defendant’s motion is GRANTED. IT IS HEREBY ORDERED that Paragraph 7(p) of the

Amended Order Setting Conditions of Release (Dkt. 40) is AMENDED so that Defendant is

restricted to her residence every day from 11 p.m. to 6 a.m., or as directed by the pretrial services

office or supervising officer.
             Case 1:19-cr-00325-LY Document 64 Filed 11/10/20 Page 2 of 2




   In view of the nature of Defendant’s crimes; her history and characteristics, including her

success in abiding by the terms of her release for more than six months; and the Court’s need to

allocate resources effectively, IT IS FURTHER ORDERED that Paragraph 7(q) of Defendant’s

Additional Conditions of Release (Dkt. 40) is AMENDED to remove the location monitoring

condition.

   Finally, the Government has asked the Court to impose a third-party risk notification requiring

Defendant to notify all those who employ her while she is on release that she has been convicted

of Wire Fraud and Aggravated Identity Theft. Defendant does not oppose the request, and the

Court finds good cause to impose this condition. Therefore, IT IS FURTHER ORDERED that

Defendant must notify her current employer(s) and any future employer(s) that she has been

convicted of Wire Fraud and Aggravated Identity Theft.

   SIGNED on November 10, 2020.


                                                 SUSAN HIGHTOWER
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 2
